NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10140

                Plaintiff-Appellee,             D.C. No. 1:11-cr-00392-DAD

 v.

MICHAEL DESHAWN CHARLES,                        MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Michael DeShawn Charles appeals from the district court’s judgment and

challenges the 18-month sentence imposed upon revocation of his supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Charles argues that his sentence is substantively unreasonable because the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
circumstances surrounding his violations of supervision were not sufficiently

aggravating to justify the court’s upward variance from the Guidelines range of 7-

13 months. The district court did not abuse its discretion. See Gall v. United

States, 552 U.S. 38, 51 (2007). The sentence is substantively reasonable in light of

the 18 U.S.C. § 3583(e) factors and the totality of the circumstances, including

Charles’s repeated refusals to cooperate with the terms of supervision and the fact

that he absconded for nine months while on supervision. See Gall, 552 U.S. at 51.

Moreover, contrary to Charles’s claim, the record as a whole reflects that the

district court properly considered the section 3583(e) sentencing factors and

adequately explained its reasons for imposing an above-Guidelines sentence. See

Rita v. United States, 551 U.S. 338, 359 (2007).

      AFFIRMED.




                                         2                                      18-10140